DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the owed glass" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 and 11-12 depends on claim 2, so they are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CLEVENGER et al. (US Patent Appl. Pub. No. 2017/0012160 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
[Re claim 1] CLEVENGER discloses the method of fabricating a solar cell array panel comprising: providing a plurality of multijunction solar cells (303); dispensing an uncured silicone coating on each of the solar cells using an automated process with visual recognition; and curing the silicone coating on each of the solar cells to complete a discrete Cell-Interconnect-Cover Glass (CIC) assembly (see paragraphs [0082], [0087] and [0122]).  
[Re claim 3] CLEVENGER discloses the method further comprising providing a substrate, and positioning and attaching a plurality of discrete CIC assemblies to the substrate using one or more automated processes (see paragraph [0003]).  
[Re claim 4] CLEVENGER discloses the method wherein at least one of the one or more automated processes uses a pick and place assembly tool, or a robot (see paragraph [0107]).  
[Re claim 10] CLEVENGER discloses the method further comprising: positioning each discrete CIC assembly over an adhesive region of the substrate; and bonding said each multijunction solar cell to the adhesive region using pressure and/or heat (see paragraph [0132]).
[Re claim 13] CLEVENGER discloses the method further comprising mounting a multi-cell cover glass over the plurality of solar cells prior to curing the silicone coating (see claim 23).  
[Re claim 14] CLEVENGER discloses the method wherein the step of mounting a multi-cell cover glass utilizes a numerically controlled component placement apparatus with computerized visual recognition of fiducial location points (see paragraph [0122]).  
[Re claim 15] CLEVENGER discloses the method wherein the uncured silicone coating is a cover glass replacement coating (see paragraph [0119]).  
[Re claim 16] CLEVENGER discloses the method wherein the uncured silicone coating is a radiation resistant coating (see paragraph [0119]).  
[Re claim 17] CLEVENGER discloses the method wherein the plurality of discrete CIC assemblies are interconnected using a thermosonic wire-bonding process or a laser welding process, or a parallel gap welding process (see paragraph [0108], [0118], [0125]).
[Re claim 18] CLEVENGER discloses the method wherein the plurality of multijunction solar cells are produced by dicing or scribing the individual solar cells from a wafer by an automated machine vision process (see paragraph [0115]).    
[Re claim 19] CLEVENGER discloses the method further comprising providing an aluminum honeycomb substrate (200) with a carbon composite face sheet (201) attached thereto embedded in a matrix of cynate ester adhesion, and positioning and mounting a plurality of discrete Cell-Interconnect-Cover Glass (CIC) assemblies over the substrate (see figure 5 and paragraph [0131]).  
[Re claim 20] CLEVENGER discloses the method further comprising a double sided adhesive film mounted on the top surface of the face sheet, and bonding the adhesive film to the face sheet by co-curing (see figure 5 and paragraph [0131]).  

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895